              CASE 0:20-cr-00104-NEB-TNL Doc. 117 Filed 08/05/21 Page 1 of 2




                                              LAW OFFICE OF
                                      JORDAN S. KUSHNER
TELEPHONE: (612) 288-0545                                                   431 SOUTH 7TH STREET, SUITE 2446
FACSIMILE: (612) 288-0546                                                     MlNNEAPOLIS, MINNESOTA 55415
                                                                                         jskushner@gmail.com


     August 5, 2021

     VIA CM/ECF AND EMAIL

     Judge Nancy E. Brasel
     United States District Judge
     Warren Burger Federal Courthouse, Room 3A
     316 North Robert Street
     St. Paul, MN 55101

     Re:    United States v. Matthew Lee Rupert
            Federal Criminal Case No. 20-104 (NEB/TNL)

     Dear Judge Brasel:

            I am writing to advise the Court of some complications with the upcoming sentencing
     hearing that may or may not necessitate a continuance.

             First, the defense previous retained Peter Dahl, a fire investigation expert to assist in this
     case, and had intended for him to testify at the sentencing hearing. It turned out that the expert
     was not willing to fully review and prepare a report until CJA funds were approved. Although I
     submitted the funding request on June 23, 2021, it was not approved by the 8th Circuit until
     August 2. The expert was out of town from last week until today and now informs me that he
     does not have time to fully review evidence and prepare a report by August 10. I am not sure if I
     will need this expert to testify. That will depend on the testimony and evidence from the
     government.

             Second, the government has attacked the expert report of the forensic psychologist hired
     by the defense. It is not clear from the attack whether the validity of her findings are being
     attacked to an extent that would make it necessary for her to testify.

             I do not want to request a continuance for witnesses that do not turn out to be necessary,
     but also do not want to forgo an opportunity to call witnesses who may be material to the
     defense. My suggestion is therefore to proceed with the hearing on August 10, and then
     determine whether to proceed with sentencing or schedule a further hearing. However, I will
         CASE 0:20-cr-00104-NEB-TNL Doc. 117 Filed 08/05/21 Page 2 of 2




Judge Nancy E. Brasel
U.S. District Court of Minnesota
August 5, 2021
Page 2


await the Court's guidance.

                                                           Sincerely,

                                                           s/Jordan S. Kushner
                                                           Jordan S. Kushner

cc:    Ms. Angela Munoz and Mr. Jordan Sing (via CM/ECF)
       Mr. Matthew Rupert
